Title: Thomas Jefferson to John Martin Baker, 9 March 1818
From: Jefferson, Thomas
To: Baker, John Martin


                    
                        Dear Sir
                        Monticello
Mar. 9. 18.
                    
                    Your favor of Feb. 18. found me suffering under an attack of rheumatism which has but just now left me at sufficient ease to attend to letters recieved. this rendered it impossible to have made in time the application you requested to the President, even could it have been made properly. but after the considerations I had urged on him when here, and the dispositions he expressed I could not have repeated them without betraying a doubt of his being unmindful of what had passed, which would have been doing him injustice. I hope therefore that no obstacle may have stood in the way of his disposition to serve you, on this particular occasion; and that this letter will find you under the certainty of a gratification for which you have my best wishes, with the assurance of my great esteem and respect.
                    Th: Jefferson
                